— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered November 16, 1989, convicting him of criminal sale of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
During the plea allocution, the defendant intelligently and willingly waived his right to appeal as a condition of his negotiated plea bargain. The instant appeal is therefore dismissed pursuant to People v Seaberg (74 NY2d 1).
The defendant’s allegations in his pro se brief that counsel coerced him into pleading guilty and endeavored to extort money from him and his family, involve matters that are dehors the record and which cannot be considered on direct appeal. The defendant’s appropriate remedy is to make a postjudgment application pursuant to CPL 440.10 (see, People v Ricks, 135 AD2d 844). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.